The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2014

                                      No. 04-14-00314-CR

                                     Armando CARRION,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4953
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        Appellant’s attorney has filed a brief pursuant to Anders v. California, 368 U.S. 738
(1967). Because the brief was filed only one day after the Texas Court of Criminal Appeals
issued its decision in Kelly v. State, No. PD-07-02-13, 2014 WL 2865901, at *3 (Tex. Crim.
App. June 25, 2014), it does not appear that appellant’s attorney has complied with the new
requirement imposed by the Court in Kelly which requires appellant to: (1) notify appellant that,
should appellant wish to exercise the right to review the appellate record in preparing to file a
response to the Anders brief, appellant should immediately file a motion for pro se access to the
appellate record with this court within ten days; and (2) provide appellant with a form motion for
this purpose. It is therefore ORDERED that appellant’s attorney file an exhibit documenting his
compliance with the Kelly requirement in this court no later than 10 days from the date of this
order.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court